Citation Nr: 0308486	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  00-04 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a leg disorder.

2.  Entitlement to service connection for a bilateral foot 
disorder.

3.  Entitlement to service connection for a bilateral ankle 
disorder.

4.  Entitlement to service connection for a head condition.

5.  Entitlement to service connection for body pain.

6.  Entitlement to service connection for residuals of hernia 
repair.

7.  Entitlement to service connection for a nervous disorder.

(The issues of service connection for claimed residuals of a 
fever and heart trouble will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran had active duty from September 5, 1945 to 
November 7, 1946.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 1999 decision of the RO.  The Board remanded 
the case to the RO in March 2001 for further development and 
consideration.  

The veteran initially requested a hearing before a traveling 
Member of the Board on his September 1999 VA Form 9, and 
later changed this request to a hearing before a local 
hearing officer at the RO.  However, a prior Board decision 
noted that, although notice of this scheduled hearing was 
sent to him in May 2000, he ultimately failed to report to 
his elected hearing.  Because no further correspondence had 
been received from him relative to his hearing request, 
it was determined, in accordance with the provisions of 38 
C.F.R. § 20.704(d), that his case was ripe for appellate 
review and that no further action on this question was 
necessary by the Board.  



The Board is undertaking additional development concerning 
the issues of entitlement to service connection for claimed 
residuals of a fever and heart trouble, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (codified at 38 C.F.R. § 20.903.)  After giving the 
notice and reviewing your response to the notice, the Board 
will prepare a separate decision addressing those issues.


FINDINGS OF FACT

1. The RO has been unable to locate any of the veteran's 
service medical records, despite attempting to, and has 
exhausted all possible options for obtaining them, or other 
similar records, concerning his service.

2.  A current competent diagnosis of a disability manifested 
by body aches, a leg condition, a head condition, residuals 
of hernia repair, a nervous disorder, or a psychiatric 
disorder is not shown.  

3.  The veteran's bilateral foot and ankle degenerative 
changes are shown by the competent probative medical evidence 
of record to be more likely than not etiologically due to 
age-related change.  

4.  There is no medical evidence suggesting the veteran 
experienced any symptoms referable to his feet or ankles for 
many ensuing years after service.  




CONCLUSIONS OF LAW

1.  The veteran does not have a currently diagnosed disorder 
manifested by body aches, a leg condition, a head condition, 
residuals of hernia repair, a nervous disorder, or a 
psychiatric disorder that was incurred in or aggravated 
during service, nor does he have an extant disability that 
may be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.326 (2002).

2.  Any current disorder the veteran has involving his ankles 
or feet was not incurred in or aggravated during service, and 
arthritis may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Claims Assistance Act of 2000

During the course of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), are now published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA 
and the implementing regulations pertinent to the issue on 
appeal are liberalizing and, therefore, applicable.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).



The VCAA and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim-but 
that VA is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

The VCAA and implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a); see also Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).

Here, though, the requirements of the VCAA, where possible, 
have been met.  The RO initially denied the veteran's claims 
as not well grounded in February 1999, which was prior to the 
VCAA eliminating this requirement and prior to the submission 
of several additional medical records.  But upon receiving 
this additional evidence, and after enactment of the VCAA, 
the RO reconsidered the veteran's claims on a de novo basis-
in light of this change in law.  And the RO expressly 
indicated this when providing him a Supplemental Statement of 
the Case (SSOC) in November 2002.  Also in that SSOC, the RO 
explained the legal implications of the VCAA as it affects 
this particular appeal.  Furthermore, the duties to notify 
and assist-also required by the VCAA, have been met, too, 
since the RO has continually apprised the veteran of the type 
of evidence needed to substantiate his allegations and the 
governing laws and regulations.  This occurred not only in 
the SSOC alluded to above, but also in letters the RO earlier 
sent him concerning the development of his claims.  



The record shows the veteran was notified of the RO rating 
decision, and received a statement of the case (SOC) and 
SSOC.  When considered collectively, those documents apprised 
him of the type of evidence needed to substantiate his 
allegations-and prevail, and of the governing laws and 
regulations.  The RO also notified him of what the evidence 
must show, what he needed to still submit, and what VA would 
obtain for him-if he provided the basic information 
necessary to conduct a search.  The RO also informed him that 
if he disagreed with the RO's consideration of the evidence, 
or reasons provided, he should write and explain why.  The RO 
thus informed him that he was to submit any additional 
evidence.  

In addition, the March 2001 Board Remand specifically 
outlined what particular action was needed in the veteran's 
case, what assistance VA would provide, and what he still 
needed to do personally.

Of equal or even greater significance, the RO also sent the 
veteran VCAA development letters.  Additionally, the RO also 
informed him each time it was unable to successfully obtain 
his records, apprised him of his responsibilities 
as a result, and instructed him on exactly what would happen 
next.  The RO also specifically cited the new statutes and 
regulations resulting from the VCAA.  So, again, VA has 
apprised him of the duties to notify and assist, including 
insofar as when these duties are triggered and exactly what 
action can be expected from VA in response to this, and what 
would happen in the case if VA was unable to comply.

Also, all medical and other evidence cited by the veteran as 
relevant to his claims either has been obtained or, if not, 
is unobtainable.  Due to the length of time that this appeal 
has lasted, there obviously were several delays in obtaining 
some of his pertinent records.  His service medical records 
(SMRs), for instance, could not be obtained, despite the RO 
contacting the National Personnel Records Center (NPRC) in 
St. Louis, Missouri, which is a military records repository.  
The NPRC indicated that the veteran's SMRs probably were 
destroyed in a fire at that facility in 1973, as they would 
have been located in the area which received the most severe 
fire damage.  And that is indeed unfortunate.  So as a means 
of compensating for the absence of this evidence, the RO, at 
the recommendation of the NPRC, had the veteran complete 
National Archives (NA) Form 13055 to search for alternative 
records from service such as morning reports and Surgeon 
General's Office (SGO) extracts; however, neither are 
available for review, according to the NPRC, or the veteran 
did not provide the requisite information necessary to 
conduct a valid search of his company, which might otherwise 
disclose evidence that may have documented any sickness, 
injury or hospitalization that he had during the specific 
time in question while on active duty in the military.  See 
McCormick v. Gober, 14 Vet. App. 39 (2000); M21-1, Part III, 
4.23 (Change 41, July 12, 1995).  So no additional SMRs or 
other records from service were obtained, due also to the 
simple passage of time (many years) and, consequently, the 
inability of the veteran to recall information required to 
conduct a successful search.  Regrettably, then, there are no 
service records available to the Board to review.  However, 
the Board did order a VA examination, with a specific request 
for a medical nexus opinion with regard to the pertinent 
issues on appeal.  So at least the Board has that 
medical evidence to consider, along with the veteran's other 
post-service evidence to review.

Additionally, in situations where, as here, the SMRs are lost 
or presumed destroyed, VA has a "heightened" duty to more 
carefully explain the reasons and bases for its decision and 
to seriously consider applying the benefit-of-the-doubt 
doctrine.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); 
Moore v. Derwinski, 1 Vet. App. 401 (1991); 38 C.F.R. § 
3.102.  So this predicament of not having the SMRs available 
for consideration-while admittedly regrettable, is not 
altogether fatal to the claim for benefits because the 
veteran receives even greater consideration as a result of 
the holdings in O'Hare and Moore and, aside from that, still 
has the opportunity to submit medical or other evidence, 
himself, concerning his treatment and evaluation after his 
service in the military ended.  And if, per chance, that 
evidence provides a reasonable basis for chronologically 
linking his current disability to service, then service 
connection is still possible.  See 38 C.F.R. § 3.303(b) and 
(d),  Savage v. Gober, 10 Vet. App. 488, 495- 498 (1997), and 
Godfrey v. Brown, 7 Vet. App. 398, 406 (1995), discussing the 
legal principles of "continuity of symptomatology" following 
service to show chronicity of disease or injury and the 
permissibility of still establishing service connection when 
the condition at issue was not initially diagnosed until 
after service.

So, again, all medical and other records that were 
obtainable-were obtained, and the others simply could not 
be, including the alternative records mentioned by the NPRC.  
That being the case, the requirements of the VCAA have been 
met to the extent possible, and the Board has no choice but 
to review the claims at issue based on the available 
evidence.

Although VA has a heightened duty to assist in this case, 
this duty is not "a one-way street."  If the veteran wishes 
help in supporting his claim, even in the current VCAA 
environment, he cannot passively wait for it.  Rather, he 
must provide the information that is critically necessary to 
maintaining the line of communication between him and VA  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
aff'd on reconsideration, 1 Vet. App. 406 (1991).  

Furthermore, inasmuch as the available medical evidence 
indicates the veteran does not currently have most of the 
disabilities alleged (and since his other claimed 
disabilities, which may exists, are shown more likely than 
not to be due to another intercurrent cause), service 
connection cannot be established for these disorders 
regardless of the presence or absence of his service medical 
records.  So any error on the part of VA in failing to obtain 
this evidence is merely harmless.  Of course, an error is not 
harmless when it reasonably affects the outcome of the case.  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  
Here, though, there is not a scintilla of evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case.  Hence, the 
Board finds that any such failure is inconsequential.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).



VA has done everything possible to assist the veteran with 
the claims at issue.  Further development and further 
expending of VA's resources is not warranted since the 
veteran has been given adequate notice of the need to submit 
supporting evidence or argument.  He also will not be 
prejudiced by the Board's decision because VA already has 
complied with the requirements of the VCAA and implementing 
regulations, to the extent possible, with respect to the 
issues at hand.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Analysis

Service connection may be granted for disability due to a 
disease contracted or an injury sustained while on active 
duty in the military, or for aggravation during service of a 
pre-existing condition, or on a secondary basis for 
disability that is proximately due to or the result of a 
service-connected condition.  38 U.S.C.A. §§ 1110, 1153; 38 
C.F.R. §§ 3.303, 3.306, 3.310(a).  

Secondary service connection, under the provisions of 38 
C.F.R. § 3.310(a), also is permissible for the degree of 
aggravation of a disability that is proximately due to or the 
result of a service-connected condition.  See Allen v. Brown, 
7 Vet. App. 439 (1995).  

Moreover, certain disabilities, such as degenerative joint 
disease (i.e., DJD/arthritis) and psychoses, will be presumed 
to have been incurred in service if manifested to a 
compensable degree within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).

If there is legitimate reason to question whether a disease 
or injury noted in service was chronic, then a showing of 
continuity of symptomatology after discharge is normally 
required-unless there is medical evidence that the in-
service condition, although not diagnosed as such in service, 
was chronic, see 38 C.F.R. § 3.303(b), or there is evidence 
that connects the current condition to the in-service 
condition, see 38 C.F.R. § 3.303(d).  Godfrey v. Brown, 7 
Vet. App. 398, 406 (1995).  See, too, Savage v. Gober, 10 
Vet. App. 488, 495-498 (1997).

Generally, to show the requisite connection between the 
current disability and service, the record must include:  (1) 
medical evidence confirming the veteran currently has the 
disability alleged, (2) medical evidence, or in certain 
circumstances lay testimony, of a relevant in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus/causal link between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).

With regard to the first evidentiary showing, Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110 (formerly § 310).  In the 
absence of proof of present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
see also Degmetich v. Brown, 104 F.3d 1328 (1997) 
(Interpreting 38 U.S.C. § 1131 as requiring the existence of 
a present disability for VA compensation purposes) and 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999) ("[P]ain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.")

This proof of a valid disability must be in the form of 
competent, probative, medical evidence (i.e., a current 
medical diagnosis).  And although the veteran is competent to 
comment on his behavior and symptoms in service, see Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994), as a layman, he does 
not have the medical expertise necessary to give a probative 
opinion on such additional determinative issues as his 
current diagnosis and whether it is causally related to 
his service in the military.  See Espirutu v. Derwinski, 2 
Vet. App. 492, 494 (1991) (a lay person is competent to state 
that certain in-service symptomatology was experienced or 
witnessed, but is not competent to offer a medical opinion as 
to the cause or etiology of the claimed disability.)  

With regard to the third evidentiary showing that must be 
made, medical evidence of a nexus/causal link between the 
current disability and the in-service disease or injury, this 
opinion also must be shown by medical evidence; it is not 
sufficient for the veteran merely to claim there is a 
connection, although he may believe it to be true.  In other 
words, he is not competent to opine as to the reason he 
manifested symptoms, or to render a diagnosis.  
This, instead, requires a supporting medical opinion.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

A copy of the veteran's DD Form 214 indicates he served on 
active duty from September 5, 1945 to November 7, 1946, with 
no prior service, no foreign service, and that his military 
occupational specialty (MOS) was a cook.  His DD Form 214 
also indicates he received no wounds in action, that he was 
immunized for smallpox in September 1945, and for Typhoid and 
Tetanus in October 1945.  He also attended school for four 
weeks in December 1945 for a Cook and Baker program at Chante 
Field, Illinois.  When discharged from service in November 
1946, he weighed 150 pounds and stood 5 feet, 7 inches tall.  

The veteran essentially alleges that he has multiple 
disabilities that should be service connected as residuals of 
a 21-day stay at a service hospital in Greensboro, NC, either 
in February, March or April of 1946.  He claims that he was 
hospitalized for treatment of a high fever.  



As alluded to earlier, the veteran's SMRs apparently were 
destroyed by the 1973 fire at the NPRC.  And also as 
mentioned previously, to compensate for this, the RO sent him 
NA Form 13055, "Request for Information Needed to 
Reconstruct the Medical Data," and requested that he fully 
complete the form so the RO could conduct additional searches 
for any available information.  He replied with his 
unit number and location during the relevant time period in 
question.  When reporting back, though, after receiving this 
form, the NPRC replied that his unit was massive, and that a 
successful search for additional extracts could not be 
conducted for this very reason.  

The veteran's claims were initially denied in February 1999.  
In March 2001, the Board remanded the case for additional 
development.  In April 2002, the veteran underwent a VA 
medical examination for the express purpose of determining 
whether he currently has the disabilities alleged and, if so, 
whether any is due to his service in the military.  

The examining VA physician reviewed the claims file in order 
to determine the nature and extent of any disabilities of the 
veteran's leg, feet, and ankles, as well as hernia repair 
residuals, body pain, and a nervous disorder.  

The examiner noted that the veteran reported that he served 
as a baker and cook in Greensboro, NC, during service, and 
that he received no injuries, but that he reported a febrile 
illness during service, for which he was treated with sulfa 
drugs.  He recalled no operative intervention.  After 
obtaining a medical history, reviewing the claims folder, 
making inquiries of the veteran as to each specific 
complaint, and performing a physical examination, the 
examiner concluded that the veteran manifested:  (1) 
atherosclerotic cardiovascular disease, status post 
myocardial infarction and coronary artery bypass grafting; 
(2) bilateral arthralgias of the feet and ankles, with x-ray 
evidence of degenerative changes, without history of specific 
injury, [t]hese are more likely than not age-related 
degenerative changes; (3) history of body aches in 1946 
related to febrile illness; (4) bilateral inguinal hernia 
repair, without evidence of sequela; and (5) mild difficulty 
with sleep latency.  No past history of, or present evidence 
for, depression or other psychiatric illness.  The veteran 
had a remote history of another disorder, which was noted to 
be in remission since 1972, and not active at the present 
time.  

Specifically, with regard to the veteran's claims for a leg 
disorder, bilateral foot disorder and bilateral ankle 
disorder, the veteran complained of early morning stiffness 
and difficulty arising from the bed.  He recalled no specific 
injury and related that this type of arhtralgia had a long 
term, gradual onset.  The examiner found no constitutional 
symptoms of inflammatory joint disease or autoimmune disease.  
There was no muscular loss or weakness noted, and no swelling 
or edema of any of the joint structures.  

With respect to the body pain that the veteran claimed, the 
examiner noted that the veteran clarified that the body aches 
that he was claiming related to the time frame during which 
he went on sick call during service, and related to the 
period of time he was hospitalized with a fever and treated 
with sulfa.  He denied current symptoms or signs of chills, 
fever, weight loss, weight gain, changes in appetite, 
hematochezia, melena, GI bleeding, changes in bowel habits, 
excessive fatigue, and lack of endurance.  

With respect to a nervous disorder, the examiner noted that 
the veteran had never been treated for any psychiatric 
illness, including depression or a "nervous disorder."  The 
veteran reportedly told the examiner that he put down 
"nervous disorder" on his pleadings because he occasionally 
had difficulty falling asleep, generally going to bed between 
11:00pm and midnight, and arising at 8:00am.  The examiner 
noted that he has been prescribed Diazepam as needed to 
induce sleep, but was not currently taking it.  

The veteran was also noted to have had bilateral hernia 
repair, performed by VA, in 1985 and 1986.  Other than some 
gas that was treated, and resolved, the examiner specifically 
found that there was no sequela (i.e., residual) as a result 
of the veteran's bilateral hernia repair.  

The examiner also noted that the veteran retired from his job 
in 1989, that he was married for 51 years, and that he was 
remarkably spry, appearing younger than his stated age.  
After performing a thorough physical examination, the 
examiner also ordered additional clinical and diagnostic 
studies to comply with the Board's remand orders.  

Because there is no current disability of body aches, leg 
condition, a head condition, residuals of hernia repair, a 
nervous disorder, or a psychiatric disorder, these claims for 
service connection must be denied, as they do not present a 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997); 
see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Where 
the facts are not in dispute, and the law is dispositive of 
the issue at hand, the claim will be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

With respect to the veteran's remaining claims for disorders 
of the feet and ankles, the examiner noted that he complained 
of a gradual onset of pain upon rising in the morning, and 
specifically found, after extensive physical, clinical, and 
diagnostic examination and review, that the degenerative 
changes of the feet and ankles were more likely than not due 
to age-related changes.  Thus, although there exists a 
current diagnosis, there still is no nexus between the 
veteran's time in service and that diagnosis.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993); see also Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, a 
claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  Citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992))

There also is no showing that these currently diagnosed 
disorders began within one year of service, or that there 
were even any complaints or objective clinical findings for 
many, many years after the veteran's discharge from service.  
So continuity of symptomatology following service also has 
not been shown.  See Savage, 10 Vet. App. at 495-98; Godfrey, 
7 Vet. App. at 406.

The veteran obviously believes that such cause- and-effect 
relationships exists, but as a layman, he does not have the 
medical expertise or training to give a competent opinion on 
the determinative issue of medical causation.  See e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994); Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992);  , 13 
Vet. App. 230 (1999). 

Thus, his written testimony purporting to do so has no 
probative value in this important regard, and service 
connection is not warranted for disabilities of the leg, 
feet, ankles, head, body pain, hernia repair residuals, or 
nerves since the preponderance of the evidence is against his 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

One final point worth reiterating.  The absence of the 
veteran's SMRs in this case, while indeed unfortunate, is not 
dispositive.  Rather, his claims must be denied because of 
the absence of any medical evidence confirming that he has 
most of the conditions alleged or, in the instances where he 
does, there still is no medical evidence etiologically 
linking them to service.  And these two evidentiary 
requirements must be satisfied irrespective of the state of 
the SMRs.


(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a leg disorder is denied.  

Service connection for a bilateral foot disorder is denied.

Service connection for a bilateral ankle disorder is denied.  

Service connection for a head condition is denied.

Service connection for body pain is denied.  

Service connection for residuals of hernia repair is denied.  

Service connection for a nervous disorder is denied.  



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, 
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

(CONTINUED ON THE NEXT PAGE)


 

